Case 1:20-cv-00255-TFM-C Document 11 Filed 06/23/20 Page 1 of 2                      PageID #: 216




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


TRIANGLE INSURANCE                            :
COMPANY, INC.,                                :
                                              :
       Plaintiff,                             :
                                              :
vs.                                           :       CIVIL ACTION NO. 1:20-cv-255-TFM-C
                                              :
EZELL CASTLEBERRY, et al.,                    :
                                              :
       Defendants.                            :

                                           JUDGMENT

       Pursuant to the Stipulation of All Parties and Joint Motion for Entry of Consent Judgment

(Doc. 9, filed June 22, 2020) and the order approving the request, the Court hereby enters this final

DECLARATORY JUDGMENT in favor of Plaintiff Triangle Insurance Company, Inc., as

follows:

       1.      Plaintiff Triangle Insurance Company, Inc., issued two (2) policies of insurance to

Defendant Castleberry Logging, Inc. No coverage exists under said policies for the claims that

are asserted against Ezell Castleberry, Earline Castleberry, John Castleberry, or Castleberry

Logging, Inc., by Kelli H. Castleberry in the underlying action that is before the Circuit Court of

Conecuh County, Alabama, Kelly H. Castleberry, Individually and as Personal Representative of

the Estate of Jeffery W. Castleberry, Deceased v. Ezell Castleberry, Earline Castleberry, John

Castleberry, and Castleberry Logging, Inc., Civil Action No. 21-CV-2020-900025.00 (the

“underlying action”).




                                            Page 1 of 2
Case 1:20-cv-00255-TFM-C Document 11 Filed 06/23/20 Page 2 of 2                        PageID #: 217




       2.      Defendants Castleberry Logging, Inc., Ezell Castleberry, Earline Castleberry, and

John Castleberry are not entitled to defense, indemnification, or insurance coverage under said

policies with respect to the claims that are asserted in the underlying action.

       3.      Defendant Kelli H. Castleberry, individually and as personal representative of the

estate of Jeffery W. Castleberry, is not entitled to indemnification or insurance coverage under

said policies with respect to the claims that are asserted in the underlying action.

       4.      This Declaratory Judgment resolves all of the claims that are asserted in this action.

       5.      Each party will bear their own costs and fees.

       The Clerk of Court is DIRECTED to enter this document on the civil docket as a final

judgment pursuant to Fed. R. Civ. P. 58. This case is closed.

       DONE and ORDERED this the 23rd day of June 2020.
                                               18tyh




                                               s/Terry F. Moorer
                                               TERRY F. MOORER
                                               UNITED STATES DISTRICT JUDGE




                                             Page 2 of 2
